56 F.3d 70NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Kevin Bruce DICKINSON, Plaintiff-Appellant,v.SERVICE AMERICA CORP., Defendant,andKennedy, Prison Chaplain, ADOC - Winslow, Defendant-Appellee.
No. 94-16969.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 18, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Kevin Bruce Dickinson, an Arizona state prisoner formerly incarcerated at the Arizona Department of Corrections (ADOC) - Winslow, appeals pro se the district court's summary judgment in favor of Kennedy, a chaplain employed by ADOC - Winslow, in Dickinson's 42 U.S.C. Sec. 1983 action alleging that Kennedy failed to ensure that his religiously-mandated vegetarian diet was nutritionally adequate and free of meat.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


3
The district court properly granted summary judgment in favor of Kennedy because Kennedy submitted uncontroverted evidence that he lacks the authority to order ADOC - Winslow to provide inmates with particular specialized diets.  See Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988).  Dickinson's requests for declaratory and injunctive relief are moot because he is no longer incarcerated at ADOC - Winslow.  See Johnson v. Moore, 948 F.2d 517, 519 (9th Cir. 1991).  Finally, the district judge did not abuse his discretion by denying Dickinson's motion to disqualify the magistrate and by not sua sponte recusing himself because Dickinson presented no evidence of extrajudicial bias or prejudice.  See 28 U.S.C. Secs. 144 and 455; Toth v. Trans World Airlines, Inc., 862 F.2d 1381, 1387-88 (9th Cir. 1988).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4.  Dickinson's request to file a late reply brief is granted


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3